Citation Nr: 1032142	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran testified before a VA Decision Review Officer at a 
November 2005 hearing conducted at the RO.  A transcript of the 
hearing is of record.  

In December 2007, the Board issued a decision which denied the 
Veteran's claim for an increased evaluation for PTSD.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2009, the Court granted a Joint Motion for Remand, and 
remanded the claim for additional review and consideration by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran's claim was remanded by the Court for 
further evidentiary development.  After reviewing the Joint 
Motion filed in this case, as well as reviewing the Veteran's 
claims folder, the Board finds there is a further duty to assist 
the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Specifically, the record 
indicates the Veteran has continued receiving treatment through 
VA for his service-connected PTSD.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board 
has identified possible outstanding VA records pertinent to the 
Veteran's current claim on appeal, VA must undertake efforts to 
acquire such documents as these records may be material to his 
claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Furthermore, a July 2010 Informal Hearing Presentation submitted 
by the Veteran's indicates there may have been an increase in the 
severity of the Veteran's service-connected PTSD since his last 
VA examination.  Therefore, a new VA examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since the 
last examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service- 
connected PTSD.  Specifically, records 
related to the Veteran's treatment as of 
July 17, 2006, to the present must be 
associated with the claims file.  Efforts 
to obtain these records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  The examiner 
should identify the nature, frequency, and 
severity of all current manifestations of 
PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities, including whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's PTSD causes him to be 
unable to obtain and retain substantially 
gainful employment.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


